DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior applications 17/279,423; 16/650,058; 16/650,065; 16/650,068;  filed 3/24/2021; 3/24/2020; 3/24/2020; 3/24/2020; respectively, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.Correction is required.  See MPEP § 608.01(b).
Double Patenting
Claims 1-30 of this application is patentably indistinct from claims 1-30 of Application No. 17/279,423. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	Claims of Co-pending applications 16/650,058; 16/650,056; and 16/650,068 are all also patentably indistinct from current application and 17/279,423.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,377,797 in view of US 2020/0240081. 
	Current claims are simply a merging of claims from parent patent 11,377,797 and parent application 2020/0240081.
	The current claims are therefore a clear common obvious variant that one of ordinary skill would have been able to modify the product from the claims of the ‘797 patent to include limitations from the claims of the ‘081 application to arrive at a woven papermaking fabric with the desired surface structure to produce the desired patterns on the paper being produced on the papermaking fabric.
	The claims correlate more specifically as in table below:
Current claims
Claims from ‘797 and/or ‘081 that correlate to the current claim
1
Current claim 1 is slightly broader than claim 1 from ‘797 and includes twill recitations from claim 13 from ‘081
2
Claim 18 from ‘081
3
Claim 2 from ‘081
4
Claim 12 from ‘081
5
Claim 12 from ‘081
6
Claim 10 from ‘081
7
Claim 14 and 22 from ‘797
8
Claim 4 from ‘081
9
Claim 17 from ‘081
10
Claim 13 and 14 from ‘081
11
Claim 8 from ‘081
12
Claim 19 from ‘081
13
Claim 12 from ‘081
14
Claim 12 from ‘081
15
Claim 26 from ‘081
16
Claim 27 from ‘081
17
Claim 14 and 22 from ‘797
18
Claim 1 from ‘797 and claim 1 from ‘081 (“convergence”)
19
Claim 22 from ‘081
20
Claim 18 from ‘081
21
Claim 18 from ‘081
22
Claim 2 from ‘081
23
Claim 10 from ‘081
24
Claim 29 from ‘081
25
Claim 11 from ‘081
26
Claim 11 from ‘081
27
Claim 4 from ‘081
28
Claim 17 from ‘797
29
Claim 16 from ‘797
30
Claim 16 from 797 and prima facie obvious as mere rearrangement of parts.  ‘797 states explicitly, “The present inventors have now discovered weave patterns useful in the weaving of papermaking that do not solely rely upon unbalanced forces to push warp elements out of the fabric plane to create woven patterns. As a result, the inventive weave patterns may be adapted to provide a wide range of visually pleasing patterns comprising more complex geometric shapes. Further, the inventive weave patterns may yield both machine direction and cross-machine direction protuberances having upper surface planes that lie above the lowest web contacting surface of the woven fabric. Further, the machine direction and cross-machine direction protuberances may be arranged to provide pockets there between with relatively steep sidewalls and good pocket depth (par. 6, Summary).”
The MPEP is clear to mere re-arrangement of parts
Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.1984)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various papermaking fabrics are attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732